DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 20 are objected to because of the following informalities: “a elastomer” in claim 10 and “a inner diameter” in claim 20 should be “an elastomer” and “an inner diameter”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claims 1 recites “a slot 61 formed between an outer diameter of the mandrel and the inner diameter of the ledge” and “a deformable element with a first end that is configured to freely slide within the slot. The specification, as originally filed, did not include specific description of this. The specification, pgh. 48 of the present application, describes “end of deformable element may be free to slide between the inner surface of ledge and the outer diameter of the tool”. Thus, “free to slide” can be considered optional and indefinite since may be creates a lack of clarity.
Claim 4 recites “a linear axis” that is confusing. It is same liner axis as mentioned in claim 1 or separate linear axis?
Claims 4, 14 and 20 are rejected with same reason since they also recite “freely slide….”
Claim 10 recites “the stem external diameter” lacks antecedent basis and further recites “its” that is confusing. All elements should be referred to by name and not by using the word "its".
Claim 20 recites “the ledge” lacks antecedent basis.
Claim 17 recites “the body” and “the outer surface of the stem” lack antecedent basis.
Claim 11 and 12 are rejected as being dependent on claim 10.
Claims 4-13 are rejected as being dependent on claim 1.
Claims 15-19 are rejected as being dependent on claim 14.
Claims 21-24 are rejected as being dependent on claim 20.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9, 14 and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas.
	Thomas discloses a downhole tool, comprising:
Re claim 1:
a mandrel 26 (i.e., fig. 3); 
a ledge 28; 
a slot 61 (i.e., col. 4:64-65, ‘space’) formed between an outer diameter of the mandrel and the inner diameter of the ledge; 
a deformable element 32 with a first end 57 that is configured to freely slide (i.e., this is optional and indefinite - pgh. 48 of present application states “end of deformable element may be free to slide between the inner surface of ledge and the outer diameter of the tool” – the element 32 can be configured to freely slide within slot before retainer 50 holds it) within the slot along a linear axis (i.e., vertical axis of tool), the deformable element including a stem (i.e., stem between opposite ends 57 and 59) configured to move from a first mode (i.e., fig. 3) to a second mode (i.e., fig. 4).
Re claim 2, in a first mode the stem has a first outside diameter (i.e., fig. 3) and in the second mode the stem is deformed to have a second outside diameter (i.e., fig. 4), wherein the second mode an outer surface of the first end touches (i.e., fig. 4) an inner surface of the ledge.
Re claim 3, the second outside diameter (i.e., fig. 4) being larger than the first outside diameter (i.e., fig. 3), wherein in the first mode an inner surface of the stem is not flexed (i.e., fig. 3) and in the second mode the inner surface of the stem is flexed to create a convex bend (i.e., fig. 4).
Re claim 4, the first end 57 being configured to freely slide (i.e., this is optional and indefinite - pgh. 48 of present application states “end of deformable element may be free to slide between the inner surface of ledge and the outer diameter of the tool” – the element 32 can be configured to freely slide within slot before retainer 50 holds it) along a linear axis (i.e., vertical axis of tool) with the slot, wherein in the second mode the stem is permanently deformed (No figure depicts that 32 moves back to the first mode after second mode, indicates the stem can be permanently deformed).   .
Re claim 5, a tapered slope (i.e., tapered slop below ledge) configured to change a diameter across the deformable element (i.e., fig. 3).
Re claim 6, diameter across the deformable element 32 at the first end 57 is smaller than the diameter across a portion of the deformable element associated with the tapered slope (i.e., fig. 3).
Re claim 7, a flex joint (i.e., fig. 3, bridge 54 flexed toward he mandrel) positioned between the tapered slope and the first end.
Re claim 8, the tapered slope includes two ends (i.e., top and bottom end of tapered slop) positioned between the first end and a center of the deformable element.
Re claim 9, a hole 70 (i.e., fig. 3) configured to expose an internal diameter of the deformable element to an inner diameter of the downhole tool.
Re claim 14:
a deformable element 32 with a stem (i.e., stem between opposite ends 57 and 59) configured to move from a first mode (i.e., fig. 3) to a second mode (i.e., fig. 4), wherein in the first mode an inner surface of the stem is not flexed (i.e., fig. 3) and in the second mode the inner surface of the stem is flexed (i.e., fig. 4) to create a convex bend (i.e., fig. 4), the deformable element having two ends 57, 59 (i.e., fig. 3) that are configured to freely slide (i.e., this is optional and indefinite - pgh. 48 of present application states “end of deformable element may be free to slide between the inner surface of ledge and the outer diameter of the tool” – the element 32 can be configured to freely slide within slot before retainer 50 holds it) between a mandrel 26 and a ledge 28.
Re claim 16, an inner diameter of the deformable element 32 is in communication with the inner diameter (via port 70) of the downhole tool.
Re claim 17, a flex joint 54 extending from an outer surface (internal outer surface of body 28) of the body towards the inner surface (internal surface of stem) of the stem, the inner surface of the stem positioned closer to a central axis (vertical axis) of the downhole tool than the outer surface of the stem (i.e., fig. 3). 
Re claim 18, a tapered slope (i.e., slop below 54) increasing a diameter across the body from a center the stem towards ends of the deformable element, wherein a thickness associated with the center of the stem is smaller than that of the tapered slope (i.e., fig. 3).
 Re claim 19, the thickness of a portion of the ends 57, 59 being smaller than the thickness associated with the tapered slope (i.e., fig. 3), wherein in the second mode the stem is permanently deformed (No figure depicts that 32 moves back to the first mode after second mode, indicates the stem can be permanently deformed).   
	Thomas discloses a method, comprising:
Re claim 20: 
forming a slot (i.e., col. 4:64-65, ‘space’) formed between an outer diameter of a mandrel 26 and a inner diameter of the ledge 28; freely sliding (i.e., this is optional and indefinite - pgh. 48 of present application states “end of deformable element may be free to slide between the inner surface of ledge and the outer diameter of the tool” – the element 32 can be configured to freely slide within slot before retainer 50 holds it) a first end 57 of a deformable element 32 within the slot along a linear axis (i.e., vertical axis of tool), the deformable element including a stem (i.e., stem between opposite ends 57 and 59) configured to move from a first mode (i.e., fig. 3) to a second mode (i.e., fig. 4).
Re claim 21, a first mode the stem has a first outside diameter (i.e., fig. 3) and in the second mode the stem is deformed to have a second outside diameter (i.e. fig. 4), wherein the second mode an outer surface of the first end 57 forms a seal against an inner surface of the ledge 28 (i.e., fig. 4).
Re claim 22, the second outside diameter (i.e., fig. 4) being larger than the first outside diameter (i.e., fig. 3), wherein in the first mode an inner surface of the stem is not flexed (i.e., fig. 3) and in the second mode the inner surface of the stem is flexed (i.e., fig. 4) to create a convex bend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Thomas teaches the second mode an outer surface of the first end touches an inner surface of the ledge (i.e., fig. 4), but is silent on the first mode the stem has a first length and in the second mode the stem is deformed to have a second length, the second length being shorter than the first length. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Thomas with the second length being shorter than the first length for a predictable performance of the tool, since it has been held that where the general conditions of acclaim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ 233.
Claims 10-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Martin et al. (20160102522 – Martin).
Re claim 10, Thomas teaches the stem external diameter, but is silent on the stem external diameter has an elastomer directly bonded to its surface. Martin discloses stem external diameter 20 has an elastomer 24 (i.e., pgh. 52:1-2, ‘An elastomer 24 or other deformable material is bonded to the outer surface 22 of the central portion 20’) directly bonded to its surface (i.e., fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Thomas, with stem and elastomer, as taught by Martin, to have the stem external diameter with elastomer directly bonded to its surface, for optimal performance of the tool (i.e., Martin, pgh.52:24-27).
Martin further discloses,
Re claim 11, the elastomer 24 is positioned between a first flex joint 32b and a second flex joint 32a (i.e., fig. 1)
Re claim 12, the elastomer 24 is rubber, plastic, lower tensile rating steel or any other material (24 is elastomer) that is softer and more elastic than a material forming the stem 20/12 (i.e., pgh. 50:1, ‘steel’).
Re claims 13, 24, an elastomer 24 coupled to an outer surface of the stem 20 configured to seal an area above the elastomer from an area below the elastomer when the stem is in the second mode (i.e., figs 2-3).
Re claim 23, directly bonding an elastomer directly coupled to an outer surface of the stem wherein the elastomer is positioned between a first flex joint of the stem and a second flex joint of the stem, wherein the elastomer is rubber, plastic, lower tensile rating steel or any other material that is softer and more elastic than a material forming the stem, wherein in the second mode the stem is permanently deformed. This is pertinent to claims 10, 11 and 12 above, and the stem permanently deformed in the second mode is pertinent to claims 4 and 19 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,193,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed claims of the present invention are fully encompassed by the listed claims of the reference patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676